DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to for the transitional phrase “consisting of”.  The claim is an additive manufacturing method that must contain steps that are not explicitly listed in the claim, thus the transitional phrase should be “comprising”.  See MPEP § 2111.03.
Claim 14 will be interpreted as using the phrase “comprising”, such that even if the prior art contains additional steps that are not found in the claimed method, it still can be used in the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are no longer rejected under 35 U.S.C. 112(b).
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitations “an inner core part” and “an outer shell part”.  Claim 14, from which 26 depends, recites the limitations “an inner core part” and “an outer shell part”.  It is unclear if the core and shell recitations in claim 26 are referring the core and shell recitations in Claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17-21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over SYMEONIDIS (US 20180250774 A1) in view of MAURER (US 20200269352 A1).
As to claim 14, SYMEONIDIS teaches a process for the additive manufacturing of a three-dimensional metal part having at least one monolithic part, the at least one monolithic part comprising an inner core part surrounded by an outer shell part (Figure 36B teaches a part (3620) that has a rim (3621)(interpreted as the shell) and a core (3625) section.), the process consisting of: successively solidifying successively deposited layers of metal powder by melting using a laser beam (¶0159 teaches that the 3D object is created by providing a first layer of pre-transformed material (powder) then transforming (hardening) that powder with an energy beam. ¶0015 teaches the pre-transformed material can be metal powder.  Further, ¶0159 states that the next step is to form a second layer above the first layer.); and defining in each of the successive layers of metal powder either at least one shell region, which constitutes a portion of the shell part or at least one core region, surrounded by a shell region, the core region constituting a portion of the inner core part (¶0225 and Figure 36B teach that the view in the figure is one of the layers of a 3D object formed by the method.  Figure 36B teaches the layer has a rim (3621) and a core (3625).), wherein the melting of the at least one core region is effected by scanning with the laser beam (¶0162 teaches the energy beam travels along a path and forms tiles (the square shapes in Figure 36B).  ¶0163 teaches that tiles are formed when the layer is exposed to radiation from the energy beam. ¶0225 teaches the tiles can be square or rectangular.) with (¶0227 teaches than the tiles can be spaced apart by a distance than is greater than the diameter of the tile, such that there is a gap between.), or overlapping over a distance L1 less than X% of the width L  (Figure 36B teaches the tiles overlap.  Figure 37A teaches a side view example of tiles overlapping. ¶0227 teaches the tiles can overlap by a % that is more than 0 and less than 100.), wherein the melting of the at least one shell region is effected by scanning with the laser beam so as to form longitudinal weld beads that have identical widths L and an identical width to the weld beads of the at least one core region, are mutually parallel, and that overlap over a distance L3 greater than X% of the width L, and wherein X is greater than 0 and less than 100. (Figure 36B teaches the tiles in the rim/shell overlap.  Figure 37A is an example of tiles overlapping.  ¶0227 teaches the tiles can overlap by a % value that is greater than 0 and less than 100.)
SYMEONIDIS does not explicitly disclose the melting of the at least one core region is effected by scanning with the laser beam so as to form longitudinal weld beads that have identical widths and are mutually parallel.  SYMEONIDIS simply discloses that the individual tiles are formed by scanning the energy beam over them. (¶0162-¶0163)
However, MAURER teaches an analogous method of forming a 3D object (Figure 12 teaches a layer view of an object with a core (71k, 73k) and a rim (area between 50B’ and 50D’.  Figure 5B teaches these lines 50B’ 50D’ correspond to the edge regions of the layers. ¶0017 teaches the method involves irradiating powders in layers.) where (Figure 12 teaches the scanning scheme for the core region involves longitudinal weld beads of identical widths that are parallel.)
One of ordinary skill would have been motivated to apply the known chessboard scanning technique (in order to align the tiles SYMEONIDIS, which are formed via laser irradiation, into a chessboard) of MAURER to the 3D object creation method of SYMEONIDIS in order to divide the layer into irradiation fields whereby different irradiation parameters can be defined in the irradiation plan and homogenize the volume energy input. (MAURER ¶0128)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known chessboard scanning technique of MAURER to the 3D object creation method of SYMEONIDIS because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 15, SYMEONIDIS in view of MAURER teaches the process according to claim 14, wherein X is equal to 30. (SYMEONIDIS, ¶0227 teaches that the distance (3706) in Figure 37A can be 0.75 or 0.6 of the diameter (3704 (examiner notes the drawing has (3604), but written description cites the item # as (3704)).  If the distance (3706) is 0.75 or 0.6 of the diameter, which means that the distance of overlap is 0.25 or 0.4 of the diameter, or 25% and 40%.  MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))”.  Thus, it would have been obvious to one of ordinary skill in the art to select an ‘X’ value of 30 for the overlap % based on the disclosure of SYMEONIDIS.)

As to claim 17, SYMEONIDIS in view of MAURER teaches the process according to claim 14, wherein the melting of the at least one core region is effected by scanning with the laser beam so as to form weld beads that overlap over the distance L1 less than 20% of the width L of the weld beads. (SYMEONIDIS, ¶0227 teaches that the distance (3706) in Figure 37A can be 0.9 of the diameter (3704 (examiner notes the drawing has (3604), but written description cites the item # as (3704)).  If the distance (3706) is 0.9 of the diameter, which means that the distance of overlap is 0.1 of the diameter, or 10%, which is less than 20%.)

  As to claim 18, SYMEONIDIS in view of MAURER teaches the process according to claim 14, wherein the melting of the at least one shell region is effected by scanning with the laser beam so as to form weld beads that overlap over the distance L3 greater than 30% and less than or equal to 60% of the width L of the weld beads. (SYMEONIDIS, Figure 36B teaches the rim regions have overlaps. ¶0227 teaches that the distance (3706) in Figure 37A can be 0.6 of the diameter (3704 (examiner notes the drawing has (3604), but written description cites the item # as (3704)).  If the distance (3706) is 0.6 of the diameter, which means that the distance of overlap is 0.4 of the diameter, or 40%.)

As to claim 19, SYMEONIDIS in view of MAURER teaches the process according to claim 14, wherein the inner core part and the outer shell part overlap over a width of between 0.01 mm and 0.40 mm. (SYMEONIDIS, Figure 36B teaches the core and shell regions have overlaps. ¶0227 teaches that the distance (3706) in Figure 37A can be 70µm and that value can correspond to 0.75 of the diameter.  This results in the diameter (3704) being 93µm.  The difference in the center to center distance (3706) and the diameter (3704) of the circles of Figure 37A is the overlap distance.  Thus, 93µm - 70µm = 23µm or 0.023mm.  Various other values from ¶0227 will result in values throughout the range presented in the claim.)

As to claim 20, SYMEONIDIS in view of MAURER teaches the process according to claim 14, wherein at least one core region of a layer of metal powder comprises at least two zones, wherein, among the at least two zones, the scanning of at least one zone with the laser beam is effected such that displacement vectors of the laser beam have an orientation angle with respect to a trigonometric coordinate system that is different from an orientation angle of displacement vectors of the laser beam in a zone contiguous with the at least one zone (MAURER, which is relied upon for the chessboard orientation of the tiles, teaches in Figure 12 that the core region has zones of differing orientation angles (71k, 73k) in adjacent tiles.), wherein at least one shell  (MAURER, which is relied upon for the chessboard orientation of the tiles, teaches in Figure 12 that the shell/outer region has zones of differing orientation angles (71r, 73r) in adjacent tiles.)

As to claim 21, SYMEONIDIS in view of MAURER teaches the process according to claim 20, wherein the at least two zones of the at least one core region are square (MAURER, Figure 12 teaches rectangular tiles that form at least two zones. SYMEONIDIS ¶0225 teaches that squares and rectangles can both be used for the shape of the tiles.) and disposed in a form of a checkerboard, the checkerboard comprising at least two rows designated as even and odd; (MAURER, Figure 12 teaches the chessboard orientation of the zones, where there are at least two rows of zones.) and wherein the at least two zones of the at least one shell region are square (MAURER, Figure 12 teaches rectangular tiles that form at least two zones. SYMEONIDIS ¶0225 teaches that squares and rectangles can both be used for the shape of the tiles.) and disposed in a form of a checkerboard, the checkerboard comprising at least two rows designated as even and odd. (MAURER, Figure 12 teaches the chessboard orientation of the zones, where there are at least two rows of zones.)

As to claim 26, SYMEONIDIS in view of MAURER teaches the process of claim 14, and a three-dimensional metal part manufactured that comprises an inner core part surrounded by an outer shell part, wherein the density of the inner core part is less than or equal to the density of the outer shell part. (SYMEONIDIS, ¶0227 teaches that the tiles can be overlapping or non-overlapping in the contour (interpreted as the shell) and/or the interior portion (interpreted as the core part).  Figure 36B and 36D teach that the tiles can be overlapping in both, and Figure 37A shows an example of the overlapping.  Thus, SYMEONIDIS is interpreted as explicitly disclosing that the density in the two regions can be equal, and obviates one region being a different density than the other. ¶0015 teaches the use of metal as the material for the object.)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SYMEONIDIS (US 20180250774 A1) in view of MAURER (US 20200269352 A1), as applied in claim 14 above, further in view of CHRISTIANSEN (US 20180318928 A1).
As to claim 16, SYMEONIDIS in view of MAURER teaches the process of claim 14, wherein there are gaps in between the beads. (SYMEONIDIS, ¶0227 teaches the distance between centers of the tiles can be more than the diameter of one of the tiles.)
SYMEONIDIS does not explicitly disclose the size of the gap, specifically wherein the melting of the at least one core region is effected by scanning with the laser beam (¶0227)
However, CHRISTIANSEN teaches an analogous 3D building method where tiles are spaced a defined distance apart. (¶0212 teaches the tiles can be separated, touch each other, or overlap or any combination thereof. The specific gap sizes range from 30 to 200 µm.)(Applying this range of gap sizes to the ‘L’ of the tiles of SYMEONIDIS, a tile with the ‘L’ value of 277 µm (taken from ¶0227’s examples of 250 µm being 0.9 of the ‘L’)  and a  gap size of 50 µm from the range presented by CHRISTIANSEN results in a L2 that is 18% of the ‘L’.)
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))”.
One of ordinary skill would have been motivated to apply the known gap size of CHRISTIANSEN to the tile spacing of SYMEONIDIS in order to obtain desired density of the 3D object. (SYMEONIDIS ¶0159 teaches transformation operations control the density of the product and that there are varying desired densities.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known gap size of CHRISTIANSEN to the tile spacing of SYMEONIDIS because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over SYMEONIDIS (US 20180250774 A1) in view of MAURER (US 20200269352 A1), as applied in claim 21 above, further in view of COHEN (US 7229544) and HERTEL (US 20190143606 A1).
As to claim 22, SYMEONIDIS in view of MAURER teaches the process according to claim 21, wherein, in each core region, or in each shell region, or in each core region and each shell region, the melting of at least one layer of metal powder is effected by scanning, with the laser beam the zones of odd rows and of odd columns as first zones at a first orientation angle, the zones of odd rows and of even columns as second zones at a second orientation angle. (MAURER, which is relied upon for the chessboard and scanning technique, teaches in Figure 12 that the ‘board’ is divided into columns and rows, and that the odd rows/odd columns have a horizontal orientation (73k) angle and the odd rows/even columns have a vertical orientation angle (71k).)
MAURER does not explicitly disclose scanning, with the laser beam the zones of even rows and of odd columns as third zones at a third orientation angle, and the zones of even rows and of even columns as fourth zones at a fourth orientation angle, the four orientation angles with respect to a trigonometric coordinate system being different.
However, COHEN teaches a scanning pattern for a chessboard oriented layer buildup method where at least one layer is effected by scanning, with the laser beam (Col. 12, Lines 60-62 teaches that patterning can be done via laser ablation.), the zones (Figure 10B teaches a deposition pattern that has odd/odd, odd/even, even/odd, and even/even symmetry for row/column.  These four angles are also all different from one another.)
One of ordinary skill in the art would have applied the known pattern of COHEN to the chessboard scanning method of MAURER in order to vary irradiation vectors to positively affect the distribution and dissipation of thermal energy in a respective irradiation area and build material layer. (See HERTEL ¶0047.  HERTEL Figures 2 and 3 teach a similar chessboard with more than two angular variations of the scanning direction.) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known pattern of COHEN to the chessboard scanning method of MAURER, as evidenced by HERTEL, because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over SYMEONIDIS (US 20180250774 A1) in view of MAURER (US 20200269352 A1), COHEN (US 7229544) and HERTEL (US 20190143606 A1), as applied in claim 22 above, further in view of DIMTER (US 20080241392 A1).
As to claim 23, SYMEONIDIS in view of MAURER, COHEN and HERTEL teaches the process according to claim 22, wherein the metal part comprises n successive superposed layers (SYMEONIDIS, ¶0159 teaches that the 3D object is created by providing a first layer of pre-transformed material (powder) then transforming (hardening) that powder with an energy beam. ¶0015 teaches the pre-transformed material can be metal powder.  Further, ¶0159 states that the next step is to form a second layer above the first layer. MAURER, Figures 5A-5B teach the component is made up of ‘n’ layers. MAURER, Figure 12 teaches that the core and shell regions have differing irradiation parameters. (full lines vs dashed lines)) 
SYMEONIDIS in view of MAURER, COHEN and HERTEL do not explicitly disclose wherein the orientation angles of the displacement vectors of the laser beam in the first, second, third and fourth zones, respectively, of the core region of one layer exhibit an angular variation with the orientation angles of the displacement vectors of the laser beam in the first, second, third and fourth zones, respectively, of the core region of the layer situated thereabove, wherein the orientation angles of the displacement vectors of the laser beam in the first, second, third and fourth zones, respectively, of the shell region of one layer exhibit an angular variation with the orientation angles of the displacement vectors of the laser beam in the first, second, third and fourth zones, respectively, of the shell region of the layer situated thereabove and the two angular variations are different.
However, DIMTER teaches the orientation angles of the displacement vectors of the laser beam in the first, second, third and fourth zones (Figures 2 and 3 teach a view of a zone with lines to indicate vectors of laser exposure. ¶0027 teaches the exposure scheme can be a checkerboard, thus similar to MAURER in that there are multiple zones of exposure, including the core zones of MAURER.), respectively, of the core region of one layer exhibit an angular variation with the orientation angles of the displacement vectors of the laser beam in the first, second, third and fourth zones, respectively, of the core region of the layer situated thereabove (Figures 2 and 3 teach the variation of angles as the layers 1-6 are stacked.), wherein the orientation angles of the displacement vectors of the laser beam in the first, second, third and fourth zones (Figures 2 and 3 teach a view of a zone with lines to indicate vectors of laser exposure. ¶0027 teaches the exposure scheme can be a checkerboard, thus similar to MAURER in that there are multiple zones of exposure, including the shell zones of MAURER.), respectively, of the shell region of one layer exhibit an angular variation with the orientation angles of the displacement vectors of the laser beam in the first, second, third and fourth zones, respectively, of the shell region of the layer situated thereabove  (Figures 2 and 3 teach the variation of angles as the layers 1-6 are stacked.) and the two angular variations are different (¶0026 teaches the angle variation from layer to layer is not constant, thus the angular variation of the core zone would be different from the shell zone.)
One of ordinary skill would have been motivated to apply the known layered angular variation technique of DIMTER to the layered building technique of (DIMTER, ¶0019)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known layered angular variation technique of DIMTER to the layered building technique of SYMEONIDIS in view of MAURER, COHEN and HERTEL because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claims 24-25 is rejected under 35 U.S.C. 103 as being unpatentable over SYMEONIDIS (US 20180250774 AQ) in view of MAURER (US 20200269352 AQ), as applied in claim 21 above, further in view of SPEARS (WO 2019094280 A1).
As to claim 24, SYMEONIDIS in view of MAURER teaches the process according to claim 21, wherein the inner core part of the metal part comprises n successive superposed layers, and wherein the square core zones of one layer are offset. (SYMEONIDIS, ¶0159 teaches that the 3D object is created by providing a first layer of pre-transformed material (powder) then transforming (hardening) that powder with an energy beam. ¶0015 teaches the pre-transformed material can be metal powder. MAURER, Figure 5B and 8 teach the formation of a 3D object in layers that have offsets between the layers.)
SYMEONIDIS in view of MAURER does not explicitly disclose wherein the square core zones of one layer are offset by 1/q step, q being an integer, laterally, longitudinally, or both laterally and longitudinally, with respect to the square core zones of the layer situated immediately thereabove.
However, SPEARS teaches the square core zones of one layer are offset by 1/q step, q being an integer, laterally, longitudinally, or both laterally and longitudinally, with respect to the square core zones of the layer situated immediately thereabove. (Figures 10-12 teach the offsetting of square scanning zones between layers of the object to be formed.  These zones encapsulate the entire object, so applying the technique to SYMEONIDIS in view of MAURER would include the core zones.  Figures 11 and 12 suggest by illustration that the zones are offset by around 1/3 between L1 and L2, and about 1/2 step between L2 and L3.  “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice SPEARS, but having no measurements, would have reasonably at first attempted to copy the method as shown in the Figure.)
One of ordinary skill in the art would have been motivated to apply the known offsetting technique of SPEARS to the 3D layered product creation method of SYMEONIDIS in view of MAURER in order to introduce variation in the arrangement of the scan regions to improve heat distribution in the build, dimensional stability of the completed component, stresses within the completed component, metallurgy of the (SPEARS ¶0067)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known offsetting technique of SPEARS to the 3D layered product creation method of SYMEONIDIS in view of MAURER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 25, SYMEONIDIS in view of MAURER teaches the process according to claim 21, wherein the outer shell part of the metal part comprises n successive superposed layers, and wherein the square core zones of one layer are offset. (SYMEONIDIS, ¶0159 teaches that the 3D object is created by providing a first layer of pre-transformed material (powder) then transforming (hardening) that powder with an energy beam. ¶0015 teaches the pre-transformed material can be metal powder. MAURER, Figure 5B and 8 teach the formation of a 3D object in layers that have offsets between the layers.)
SYMEONIDIS in view of MAURER does not explicitly disclose wherein the square core zones of one layer are offset 
However, SPEARS teaches the square core zones of one layer are offset by 1/q step, q being an integer, laterally, longitudinally, or both laterally and longitudinally, with respect to the square core zones of the layer situated immediately thereabove. (Figures 10-12 teach the offsetting of square scanning zones between layers of the object to be formed.  These zones encapsulate the entire object, so applying the technique to SYMEONIDIS in view of MAURER would include the shell zones.  Figures 11 and 12 suggest by illustration that the zones are offset by around 1/3 between L1 and L2, and about 1/2 step between L2 and L3.  “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice SPEARS, but having no measurements, would have reasonably at first attempted to copy the method as shown in the Figure.)
One of ordinary skill in the art would have been motivated to apply the known offsetting technique of SPEARS to the 3D layered product creation method of SYMEONIDIS in view of MAURER in order to introduce variation in the arrangement of the scan regions to improve heat distribution in the build, dimensional stability of the completed component, stresses within the completed component, metallurgy of the completed component, efficiency of the build, and structural stability during the build. (SPEARS ¶0067)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known offsetting technique of SPEARS to the 3D layered product creation method of SYMEONIDIS in view of MAURER .
Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive.
On pages 9-11 of the remarks, applicant provides arguments against the rejection of claim 14 under 35 U.S.C. 103 using SYMEONIDIS and MAURER, with page 8 being a review of the invention.
Page 9 of the remarks recites various case law and MPEP sections, yet does not provide specific arguments as to why the combination of SYMEONIDIS in view of MAURER does not meet the requirements.
On page 10 of the remarks, applicant asserts that “neither Symeonidis nor Maurer teaches or suggests the outer shell of the product having higher density than the inner core (by forming weld beads according to the presently recited parameters), and, second, a skilled artisan would not succeed in manufacturing a product having such properties through merely combining the disclosures of Symeonidis and Maurer.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the density of the outer shell and core region) are not recited in the rejected claim(s).  Although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner respectfully asserts that there is no explicit mention of the density of the shell and core region in Claim 14.  The only claim that mentions the density of the two regions is newly added claim 26, which states that the density of the two regions can be equal.  Thus, the interpretation of claim 14 is that the method also allows for the density of the two regions to be equal.  Additionally, SYMEONIDIS discloses that the weld beads can be overlapping or spaced apart (See Figures 37A/B and ¶0227) and also that the two regions (the contour (interpreted as shell) and interior (interpreted as the core) region) can have differing overlapping/non-overlapping tile schemes.  Thus, the disclosure of SYMEONIDIS is interpreted as obviating having one region have a differing thickness than another, and one of ordinary skill would understand that the exterior shell of the product would be subject to more stresses/forces after production and thus decide to create it with a higher density.
On Page 11 of the remarks, Applicant asserts that: “Applicant respectfully submits that the disclosure of Maurer, if anything, would motivate a skilled artisan to produce an article having density of irradiated powder layers in the shell region that is lower than the density in the core region”
Examiner respectfully asserts that MAURER is relied upon for the checkerboard and scanning direction technique, and not the density of the various regions.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US-20170239726-A1 teaches the creation of a 3-D printed object via laser sintering (¶0023) that have a porous (low density) core region and a full density outer region that may be fabricated together (¶0021). See also Figure 3A.
US-20170095861-A1 teaches a 3-D printing technique that uses laser melting where an outer skin that is higher density is formed around the interior lower density portion. (See ¶0003-¶0004 and Figure 2)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        24 March 2022